7 Case 4:19-mj-07495-N/A- MSp Document 1 wed 07/23/19 Page i1of1

 

 

~r-t RIMINAL COMPLA
United States District Court DISTRICT of ARIZONA
United States of America DOCKET NO.
. MAGISTRATE’ S CASE NO.

 

Felicia Senft; DOB: 1988; United States

19°0/495NJ

 

 

Complaint for violation of Title 8, United States Code §§ 1324(a)(1)(A) Gi), 1324(a)(1)(A)(vy)(), & 1324(a)(1)(B)Q);
1325; 18 USC § 2

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:
COUNT 1 (Felony) On or about July 22, 2019, at or near Newfield, in the District of Arizona, Felicia Senft,
named herein as defendant, did knowingly and intentionally combine, conspire, confederate, and agree with
other persons, known and unknown, to transport and harbor certain illegal aliens, and did so for the purpose
of private financial gain; in violation of Title 8, United States Code, Sections 1324(a)(1)(A)(ii);
1324(a)(1)(A)(v)(D and 1324(a)(1)(B)(@.

COUNT 2 (Misdemeanor) On or about July 22, 2019, at or near Newfield, in the District of Arizona,
Felicia Senft, did unlawfully aid and abet certain illegal aliens to elude examination and inspection by
Immigration Officers of the United States of America; in violation of Title 8, United States Code, Section
1325 and Title 18, United States Code, Section 2.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On or about July 22, 2019, at or near Newfield, in the District of Arizona, a United States Border Patrol
Agent (BPA) received information from the Tactical Operations Center that they had photographic images
of five suspected illegal aliens dressed in camouflage running toward and boarding a small white Ford
pickup truck near mile marker 2.5 on Federal Route 19. BPA responded to the location and performed a
vehicle stop on a white 2011 Ford Ranger driven by Felicia Senft. Senft was the only occupant of the
vehicle; however, BPA observed camouflaged water bottles and trash consistent with alien smuggling in the
vehicle. Senft was read her Miranda rights and agreed to speak with the BPA.

In a post-Miranda statement, Felicia Senft freely and voluntarily admitted that her sole purpose for being
on the Tohono O’odham Indian nation was to smuggle human beings into the United States. She stated she
was financially desperate and that she was to be paid $800.00 per smuggled subject. A consensual search of
Senft’s phone revealed a text conversation specifying the exact route and pickup location of the aliens. After
picking up the aliens, Senft texted “I have them”. Senft stated she picked up the aliens in her truck and
drove away. However, she then ordered the individuals out of the truck. Senft intended on dropping off the
aliens prior to the Border Patrol checkpoint, then picking them up again after the checkpoint.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

5

 

 

DETENTION REQUESTED ; Z, , . a OF COMPLAINANT
COMPLAINT REVIEWED by AUSA RW/dc ,

Being duly sworn, I declare that the foregoing is OFFICIAL TITLE & NAME:
true and correct to the best of my knowledge. U.S. Border Patrol Agent

 

Sworn to before me and subscribed in my presence.

 

DATE
July 23, 2019

 

SIGNATURE OF MAGISTER ENE ine Y¥/ Rok oUt

 

 

 

1) See Federal rules of on Procedure Rules 3 and 54
